DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on May 25, 2022 are entered into the file. Currently, claims 1 and 7 are amended; claims 2 and 10 are canceled; resulting in claims 1, 3-9, and 11-14 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2018/0376579) in view of Yamada et al. (US 2009/0239992, previously cited) and Kiya et al. (US 2016/0250830).
Regarding claims 1, 7-9, and 11, Takahashi et al. teaches a multilayer printed wiring board (10; multilayer wiring substrate) comprising first and second non-polyolefin resin layers (40) each having one or more conductive layers (1) formed on at least one surface thereof and a polyolefin resin layer (3) that bonds the two non-polyolefin resin layers (Fig. 1A, [0066]-[0074]).
The non-polyolefin resin layers (40) each include a fluororesin layer ([0070]-[0071]), thus corresponding to the claimed first and second fluororesin substrates. The conductive layers (1) each have a prescribed conductor pattern constituting various resin layer (3) has a good adhesive property with respect to the fluororesin layer of the non-polyolefin resin layers (40) ([0072]), thus corresponding to the claimed adhesive layer. Furthermore, the conductive layer formed on the lower surface of the first non-polyolefin layer is formed on the surface proximal to the polyolefin resin layer (see Fig. 1A below).

    PNG
    media_image1.png
    190
    547
    media_image1.png
    Greyscale

Fig. 1A of Takahashi et al. (US 2018/0376579) illustrating a multilayer printed wiring board (10) comprising three conductive layers (1) and two insulating layers (201, 202), wherein the second insulating layer (202) comprises a polyolefin resin layer (3) and a non-polyolefin resin layer (40).
Takahashi et al. teaches that the polyolefin resin layer (3; adhesive layer) preferably contains a component (A) representing a polyolefin-based elastomer and a component (B) representing a thermosetting resin, wherein the component (A) preferably has a concentration within a range of 50 wt% to 95 wt% in the polyolefin resin layer [0043]. The component (A) representing the polyolefin-based elastomer preferably contains one or more types of polystyrene block copolymers (styrene-based thermoplastic elastomer), including polystyrene-poly(ethylene-ethylene/propylene) block-polystyrene copolymer (SEEPS) or polystyrene-poly(ethylene/butylene) block-polystyrene copolymer (SEBS) [0044]. The component (B) representing the thermosetting resin contains one or more kinds of components selected from an epoxy resin, a phenol resin, a bismaleimide resin, and a modified polyphenylene ether oligomer [0045]. More specifically, the materials used for the component (B) in the Examples of Takahashi et al. include BMI-70 (bis-(3-ethyl-5-methyl-4-maleimidophenyl)) as the bismaleimide resin and OPE-2St-2200 as the modified polyphenylene ether (Table 8), both of which are used as thermosetting resins in the Examples of the instant invention (see [0033] of the as-filed specification). Takahashi et al. further teaches that the polyolefin resin layer may further contain a component (C) representing an imidazole curing accelerator [0046]. Therefore, the polyolefin resin layer of Takahashi et al. satisfies the limitations of claim 1 requiring that the adhesive layer comprises a cured product of a thermosetting resin and a polyolefin-based elastomer, wherein the thermosetting resin is modified polyphenylene ether or bis-(3-ethyl-5-methyl-4-maleimidophenyl) and the polyolefin-based elastomer is a styrene-based elastomer.
While it is acknowledged that the claimed breaking elongation rate is not explicitly recited by Takahashi et al., the reference teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. a breaking elongation rate of 20% or more and 300% or less, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Takahashi et al. teaches that the multilayer printed wiring board can have improved flexibility and bendability as a result of using the polyolefin-based elastomer as the main component of the polyolefin resin layer ([0043], [0098]), the reference does not expressly teach a tensile modulus of elasticity of the adhesive layer.
However, in the analogous art of printed wiring board materials, Yamada et al. teaches a thermosetting resin composition having excellent film-forming properties, comprising a vinyl compound having styrene functional groups at both ends (A; modified polyphenylene ether, formulas 1-3) which improves the heat curability of the composition ([0010]-[0012], [0021]) and a styrene-based thermoplastic elastomer (B) which improves the dielectric properties and elastic modulus of the composition ([0029], [0033]). Examples of the styrene-based thermoplastic elastomer include styrene-(ethylene-ethylene-propylene)-styrene block copolymer (SEEPS), styrene-butadiene-styrene block copolymer (SBS), and styrene-(ethylene-butylene)-styrene block copolymer (SEBS) [0033]. 
Yamada et al. teaches that the cured product of the thermosetting resin composition preferably has an elastic modulus (tensile modulus of elasticity) within the range of 0.4 to 2.7 GPa in order to attain satisfactory hot shear strength and to prevent a film formed of the resin composition from being brittle and cracking [0048]. Yamada et al. teaches that the number average molecular weight of the modified polyphenylene ether compound can be controlled within the range of 1,000 to 3,000 and that the weight average molecular weight of the styrene thermoplastic elastomer can be controlled within the range of 50,000 to 130,000 in order to set the elastic modulus within the desired range ([0026], [0031]). Yamada et al. further teaches that a weight ratio of component (A) to component (B) is set within the range of 10:90 to 90:10, more preferably 40:60 to 60:40, in order to obtain a cured product having a good balance between dielectric properties and elastic modulus ([0036], [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer printed wiring board of Takahashi et al. by setting a tensile modulus of elasticity of the adhesive layer within the claimed range, as taught by Yamada et al., in order to achieve the desired flexibility and bendability while maintaining suitable dielectric properties.
Takahashi et al. teaches that the fluororesin layer of the first and second non-polyolefin resin layers (40) can be made of a fluororesin, which is a synthetic resin obtained by polymerization of an olefin containing fluorine [0025]. Although Takahashi et al. teaches that one example of a fluororesin is polytetrafluoroethylene (PTFE) ([0025]), the reference does not expressly teach that the fluororesin is selected from the group consisting of FEPPA, PVDF, PVF, ECTFE, and combinations thereof.
However, in the analogous art of printed wiring boards, Kiya et al. teaches a fluororesin base material (1; fluororesin substrate) containing fluororesin as a main component which is used as a substrate for a printed wiring board (10; multilayer wiring substrate) (Abstract, [0029], [0068], Fig. 3). Similar to Takahashi et al., Kiya et al. teaches that a conductive pattern (11; conductor pattern) is formed on the fluororesin base material and that a coating material (13) containing an adhesive layer (14) is formed on the conductive pattern and on the fluororesin base material ([0068], [0074], Fig. 3).
Kiya et al. teaches that the adhesive covering resin of the coating material is preferably obtained by mixing a styrene-based resin and modified polyphenylene ether because of its low dielectric constant and its ease of adhesion [0071]. Also similar to Takahashi et al., Kiya et al. teaches that the fluororesin used as the main component of the fluororesin base material (1; fluororesin substrate) can include polytetrafluoroethylene (PTFE) [0034]. However, Kiya et al. further teaches that the fluororesin can include polytetrafluoroethylene-perfluoroalkylvinylether copolymer (PFA); tetrafluoroethylene-hexafluoropropylene copolymer (FEP); tetrafluoroethylene-ethylene copolymer (ETFE); polyvinylidene fluoride (PVDF); polychlorotrifluoroethylene (PCTFE); chlorotrifluoroethylene-ethylene copolymer (ECTFE); polyvinyl fluoride (PVF); thermoplastic fluororesin (THV); a fluoroelastomer formed of tetrafluoroethylene, hexafluoropropylene, and vinylidene fluoride; or any mixtures or copolymers containing these compounds [0034]. 

Given that the non-polyolefin resin layer of Takahashi et al. and the fluororesin base material of Kiya et al. are both used as substrate materials to which adhesive compositions containing styrene-based resin and modified polyphenylene ether are bonded to form printed wiring boards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer wiring substrate of Takahashi et al. in view of Yamada et al. by selecting FEPPFA, PVDF, PVF, ECTF, or combinations thereof as the fluororesin of the first and second fluororesin substrates, as taught by Kiya et al., based on their art-recognized suitability as fluororesins used in conjunction with the claimed adhesive layer compositions in printed wiring board applications.
Regarding claim 4, Takahashi et al. in view of Yamada et al. and Kiya et al. teaches all of the limitations of claim 1 above. Although Takahashi et al. does not expressly teach a dielectric constant of the adhesive layer or a dielectric constant of the first and second fluororesin substrates, Yamada et al. further teaches that the cured product of the thermosetting resin composition (adhesive layer) preferably has a low dielectric constant, for example 4 or less or 2.6 or less, which can be adjusted by appropriately controlling the ratio of the amounts of components (A) and (B) ([0036], [0047], Fig. 1). As noted above, adjusting the weight ratio of components (A) and (B) also controls the elastic modulus of the thermosetting resin composition, such that the ratio can be optimized according to the desired balance between dielectric properties and elastic modulus ([0036], Figs. 1-2). Kiya et al. further teaches that fluororesin materials are chosen as substrate materials in circuit boards for high frequency signal processing because of their low dielectric constants and that an increase in the dielectric constant of the fluororesin base material can be suppressed by controlling the thickness of the modified layer within the fluororesin base material ([0002], [0020], [0081], [0142]).
Although the combination of references does not expressly teach specific values of the dielectric constant of the adhesive layer relative to the dielectric constant of the fluororesin substrates, Yamada et al. teaches the importance of optimizing the composition adhesive layer in order to achieve the desired balance between dielectric properties and elastic modulus. Thus, it would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable such as the relative dielectric constants of the adhesive layer and the fluororesin substrates, especially given the teachings in Yamada et al. and Kiya et al. regarding the desire to minimize dielectric constants of both the adhesive layer and the fluororesin substrate in order to improve the high frequency characteristics of the multilayer wiring substrate.
Regarding claim 6, Takahashi et al. in view of Yamada et al. and Kiya et al. teaches all of the limitations of claim 1 above, and Takahashi et al. further teaches that the multilayer printed wiring board (multilayer wiring substrate) can be included in an electronic apparatus configured to process high-speed signals (semiconductor device) ([0001], [0003]).
Regarding claim 12, Takahashi et al. in view of Yamada et al. and Kiya et al. teaches all of the limitations of claim 1 above. As noted above, Takahashi et al. teaches that the polyolefin resin layer (3; adhesive layer) contains a component (A) representing a polyolefin-based elastomer and a component (B) representing a thermosetting resin, wherein the thermosetting resin contains one or more kinds of components selected from an epoxy resin, a phenol resin, a bismaleimide resin, and a modified polyphenylene ether oligomer [0045]. Takahashi et al. further teaches an exemplary embodiment wherein the thermosetting resin (component (B)) comprises both modified polyphenylene ether in the form of OPE-2St-2200 and bis-(3-ethyl-5-methyl-4-maleimidophenyl) in the form of BMI-70 (see Example 1-(5); Tables 1, 7, and 8).
Regarding claim 14, Takahashi et al. in view of Yamada et al. and Kiya et al. teaches all of the limitations of claim 12 above. As noted above, Takahashi et al. teaches that the component (A) representing the polyolefin-based elastomer preferably contains one or more types of polystyrene block copolymers (styrene-based thermoplastic elastomer), including polystyrene-poly(ethylene-ethylene/propylene) block-polystyrene copolymer (SEEPS) or polystyrene-poly(ethylene/butylene) block-polystyrene copolymer (SEBS) [0044].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2018/0376579) in view of Yamada et al. (US 2009/0239992, previously cited) and Kiya et al. (US 2016/0250830) as applied to claim 1 above, and further in view of Baba et al. (JP 2016-166347, machine translation previously provided).
Regarding claim 3, Takahashi et al. in view of Yamada et al. and Kiya et al. teaches all of the limitations of claim 1 above. Although Yamada et al. teaches that the cured product of the thermosetting adhesive composition preferably has a dielectric loss tangent of 0.005 or less, specifically as low as 0.0017 ([0050], Table 3), the combination of references does not expressly teach that the adhesive composition includes a filler, wherein the filler has a dielectric loss tangent of 0.002 or less.
However, in the analogous art of multilayer wiring boards, Baba et al. teaches a high-frequency circuit board having a low dielectric constant and a low dielectric loss tangent achieved by a resin composition containing a thermosetting epoxy resin, a curing agent, and a fluororesin filler ([0002], [0019]). The fluororesin filler is selected for its excellent dielectric properties, where an exemplary PTFE filler has a dielectric loss tangent of 0.0003 or less [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer wiring substrate of Takahashi et al. in view of Yamada et al. and Kiya et al. by including a filler having a dielectric loss tangent meeting the claimed range, as taught by Baba et al., for the benefit of improving the dielectric properties of the adhesive layer.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2018/0376579) in view of Yamada et al. (US 2009/0239992, previously cited) and Kiya et al. (US 2016/0250830) as applied to claim 1 above, and further in view of Yoshida (“New Insulating Adhesive Film for Future High-frequency Wearable Devices”, copy of reference previously provided).
Regarding claim 5, Takahashi et al. in view of Yamada et al. and Kiya et al. teaches all of the limitations of claim 1 above. Although Takahashi et al., Yamada et al., and Kiya et al. all recognize the importance of achieving a printed wiring board having high transmission speeds with low losses (Takahashi et al., [0053], [0072], [0134]; Yamada et al., [0002]; Kiya et al., [0081], [0196], [0214]), the combination of references does not expressly teach a transmission loss of the adhesive layer.
However, in the analogous art of electronic devices for high frequency operation, Yoshida teaches an insulating adhesive film comprising thermosetting resins and styrene polymers, wherein the thermosetting resins enhance the film adhesion and the styrene polymers impart flexibility (p. 270, Section 2.2). The adhesive resin structure is designed to have a low dielectric constant and low dielectric loss tangent to prevent losses at high frequencies so as to enable semiconductor devices made using the adhesive to have improved high-speed transmission capabilities at high frequencies (p. 270, Section 2.2; Abstract, Ln 3-9). The adhesive film having such an optimized resin structure is able to achieve a transmission loss of -2.58 dB/70 mm at 20 GHz (Table 3, Figure 10).
Yoshida teaches the importance of optimizing the resin structure of the adhesive film in order to achieve the desired balance between dielectric properties (and thus also transmission loss) and adhesive strength. Thus, it would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable such as the transmission loss of the adhesive layer at 20 GHz, especially given the teachings in Takahashi et al., Yamada et al., Kiya et al., and Yoshida regarding the desire to minimize transmission losses in order to enable production of electronic devices having improved performance at high frequencies.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2018/0376579) in view of Yamada et al. (US 2009/0239992, previously cited) and Kiya et al. (US 2016/0250830) as applied to claim 12 above, and further in view of Tochihira et al. (US 2018/0258324, previously cited).
Regarding claim 13, Takahashi et al. in view of Yamada et al. and Kiya et al. teaches all of the limitations of claim 12 above. Although Takahashi et al. teaches that the polyolefin resin layer (3; adhesive layer) may contain a component (C) representing a curing accelerator, such as 2-ethyl-4-methylimidazole when the thermosetting resin of component (B) is an epoxy resin, ([0045]-[0046], Table 7), the reference does not expressly teach that the adhesive layer is cured with a curing agent comprising imidazole when the thermosetting contains a modified polyphenylene ether and bis-(3-ethyl-5-methyl-4-maleimidophenyl) as in claim 12.
However, in the analogous art of thermosetting adhesives for printed circuits, Tochihira et al. teaches a thermosetting adhesive composition comprising a vinyl compound having a polyphenylene ether (A; modified polyphenylene ether; [0034]-[0039]; see formulas 1-3), a maleimide resin (B; [0045]-[0048]), and a thermoplastic elastomer (C; styrene-based thermoplastic elastomer; [0082]-[0084]). Tochihira et al. teaches that the maleimide resin may be bis-(3-ethyl-5-methyl-4-maleimidophenyl) methane (see formula 11) and that the thermoplastic elastomer may be a copolymer of a polyolefin block and a polystyrene block having a polyolefin skeleton comprising one or more selected from the group consisting of ethylene, propylene, butene, isobutene, butadiene, and isoprene, with specific examples including a polystyrene-poly(ethylene/butylene) block copolymer (SEBS) ([0083], [0084], [0088]).
Tochihira et al. further teaches that a filler may be included in the adhesive composition to improve the mechanical strength, control the melting behavior, suppress the generation of surface tuck, improve the coating properties, flame resistance, dielectric properties, or the like, wherein specific examples of the filler include an epoxy resin ([0093]-[0094]). Tochihira et al. further teaches that other additives including reaction accelerators and crosslinking agents, such as an imidazole-based curing agent (2E4MZ), may be added as needed into the adhesive composition to adjust various characteristics ([0097], [0152], see Tables 1-4). 
Given that the adhesive compositions of Takahashi et al. and Tochihira et al. both comprise a thermosetting resin including a mixture of modified polyphenylene ether and bismaleimide resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer wiring substrate of Takahashi et al. in view of Yamada et al. and Kiya et al. by curing the adhesive layer with a curing agent comprising imidazole, as taught by Tochihira et al., in order to adjust the mechanical and physical properties of the adhesive layer as necessary.




Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 7 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicant’s amendment to the claim in the response filed May 25, 2022.
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 6-11 of the remarks filed May 25, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 1, Takahashi et al. is used as the primary reference in the rejections above in combination with Yamada et al. and Kiya et al. to address the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785